Citation Nr: 0828744	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-16 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as lichen simplex/jungle rot/impetigo/dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The veteran had active service from April 1974 to April 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The veteran requested a video-conference hearing in 
connection with the current claim.  The hearing was scheduled 
and subsequently held in June 2008.  The veteran testified 
before the undersigned Veterans Law Judge (VLJ) and the 
hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that his skin disorders 
are related to service.  The veteran asserts that the skin 
disorders were caused by his participation in field exercises 
during cold, wet weather.  The veteran's skin disorders 
reportedly started on his feet and migrated to the rest of 
his body.  In the alternative, the veteran also asserts in a 
statement dated January 2007 that his skin disorders are the 
result of significant in-service exposure to Benzene.

The Board has reviewed the evidence of record.  Regrettably, 
a remand is required for additional evidentiary development.

Service treatment records (STRs) associated with the claims 
file show that the veteran was given a clinical evaluation 
and physical examination in April 1974 prior to entrance into 
service.  The clinical evaluation was normal and no skin 
disorders were found at that time.  The veteran described his 
health as "good," and provided a medical history in which 
he specifically denied ever having any skin diseases.  

The veteran reported to sick call in August 1975 after he 
injured the great toe on his left foot while on cleaning 
detail.  The impression was soft tissue injury.  The examiner 
placed the veteran on physical profile for one week and 
advised him not to wear combat boots or stand or walk for 
prolonged periods.

The veteran reported to sick call on more than one occasion 
in November 1975 for treatment of a "soft" left foot.  No 
evidence of fracture was found and the veteran was prescribed 
use of soft shoes and white socks for five days.  The 
impression was "sores on toes."    

During a follow-up visit for his foot on November 17, 1975, 
the examiner noted that the veteran had an erthymatous, 
crusty, weeping "? lesion" on his right arm.  The 
impression was impetigo.

The veteran was afforded a clinical evaluation and physical 
examination in February 1977 prior to discharge from service.  
The clinical evaluation was normal and no skin disorders were 
found at that time.  In addition, the veteran indicated in a 
signed statement dated April 1977 that there was no change in 
his medical condition since his last examination.

The first pertinent post-service treatment record is dated 
May 2002.  The veteran presented to VA with concerns of skin 
lesions.  The veteran indicated that the lesions had been on 
his skin for approximately four weeks.  Upon physical 
examination, the examiner observed small, scattered 
superficial ulcers on the forearms and body.  The impression 
was "impedigo."

The veteran was afforded a physical examination in January 
2003 as part of his application for Social Security 
Disability benefits.  At the time of the examination, the 
veteran reported having skin eruptions with burning, itching, 
weeping, stiffness, and swelling.  The veteran indicated that 
the onset of these symptoms was sometime in July of the 
previous year.  The impression was severe lichen simplex 
chronicus involving both hands.  This condition affected the 
veteran's grip strength and ability to grasp objects.   

In August 2003, the veteran sought VA care for gasoline burns 
on his legs.  The examiner noted the presence of a moderate-
sized, fluid-filled blister on the right leg.

Medical evidence of record also shows that the veteran was 
diagnosed as having dermatitis.  

In a statement dated March 2007, the veteran requested copies 
of his "service records" when he was attached to the "34th 
Signal Battalion C Co." in Germany.  The veteran stated that 
he worked in the motor pool and that these records would 
allegedly show that he was exposed to Benzene in service.  It 
is unclear from the record whether the RO complied with this 
request. 

In a private medical opinion dated May 2007, G. Ingrish, M.D. 
stated that he treated the veteran for chronic lichen simplex 
since January 2007.  The veteran stated to Dr. Ingrish that 
he had significant exposure to Benzene in the past.  Dr. 
Ingrish opined that "[b]enzene exposure would certainly be a 
possibility for causing the rash." 

The veteran's mother submitted a statement in support of the 
current claim in June 2008.  When he returned home from 
service, the veteran purportedly told his mother that his 
feet smelled, itched, and bothered him.  The veteran's mother 
also stated that she observed "spots" on the veteran's 
lower legs and dry, flaky skin on his arms and legs. 

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination. Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Here, the veteran was not 
provided with a VA examination.  As such, the veteran should 
be afforded a VA examination to determine the nature and 
etiology of any and all skin disorders and their relationship 
to service, if any.
The veteran also receives medical care through the VA.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the United States Court of Appeals for Veterans 
Claims (Court) held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
March 7, 2008 to the present.

The Board also observes that the veteran was not provided 
with information, pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), about the type of evidence necessary 
to establish a disability rating and an effective date for 
the disabilities on appeal.  The RO should provide the 
veteran with such notification.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for the disabilities on appeal, including 
entitlement to service connection for a 
skin disorder.  

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from March 7, 2008 to the present.  
The RO should also attempt to obtain any 
other evidence identified as relevant by 
the veteran during the course of the 
remand.
3.  The RO should also contact the 
appropriate Federal agency and/or service 
department and request complete copies of 
the veteran's service personnel records 
(SPRs) pertaining to the veteran and his 
assignment to the "34th Signal Battalion C 
Co." in Germany.

4.  After the above development is 
complete, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo a 
dermatological examination in order to 
diagnose any and all skin disorders, to 
include dermatitis, impetigo, and lichen 
simplex chronicus.  The claims folder and 
a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

The examiner is asked to assess the 
severity of the veteran's skin 
disorder(s).  In particular, the examiner 
is asked to express an opinion as to 
whether the veteran's skin disorder, to 
include dermatitis, impetigo, and lichen 
simplex chronicus, is at least as likely 
as not (i.e., 50 percent or greater 
possibility) related to the veteran's 
military service.

If the examiner determines that the 
veteran's skin disorder(s) is not related 
to service, the examiner is asked to 
comment on the November 1975 service 
treatment record entries.  The examiner 
must provide a complete rationale for any 
stated opinion.
 
5.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




